                                                                                                                                                     IC~
-   ;4   '   '   '   ;:;A
"'· AO"i45B (Rev. 02/08/2019) Judgment in a Criminal Petty·Case (Modified)                                                              Page 1 ofl    ./



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                            JUDGMENT IN A CRIMINAL CASE
                                         v.                                     (For Offenses Committed On or After November 1, 1987)



                            Manuel Alvarado-Espinoza                            Case Nurriber: 3:19-mj-22215

                                                                                Martin G
                                                                                Defendant's A torney


         REGISTRATION NO. 85507298
                                                                                                           MAY 3 1 2019
         THE DEFENDANT:
          IZI pleaded guilty to count( s) 1 of Complaint
                                              --~~~~~~~~~~~~--n!l'm'i'mmt.il'mrmi'ITF'ffijcmfr'Wi';JrnTrt-~

             D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section              Nature of Offense                                                           Count Number(s)
         8:1325                       ILLEGAL ENTRY (Misdemeanor)                                                 1

             D The defendant has been found not guilty on count( s)
                                                                             -------------~----~

             D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                   :6\   TIME SERVED                         D ~------~-_days

             IZI Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                            charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, May 31, 2019
                                                                              Date of Imposition of Sentence


                                                                              :Micfiae{]. Seng
                                                                              HONORABLE MICHAEL J. SENG
                                                                              UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                            3:19-mj-22215
